August 14, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                    WILLIAM CARL WOOLEY, Appellant

NO. 14-13-00385-CV                          V.

                        RANDY SCHAFFER, Appellee
                     ________________________________

      This cause, an appeal from the judgment in favor of appellee, Randy
Schaffer, signed April 3, 2013, was heard on the transcript of the record. We have
inspected the record and find no error in the judgment. We order the judgment of
the court below AFFIRMED.

      We order appellant William Carl Wooley to pay all costs incurred in this
appeal.

      We further order this decision certified below for observance.